EXHIBIT Big Lots, Inc. Non-Employee Director Compensation Package Effective May 2008 Annual Retainer $ 45,000 Annual Committee Chair Retainer – Audit Committee $ 15,000 Annual Committee Chair Retainer – Compensation Committee and Nominating/Corporate Governance Committee $ 10,000 Board Meeting Fee $ 1,500 Committee Meeting Fee $ 1,250 Telephonic Meeting Fee – All Types $ 500 Annual Charitable Donation to Organization Nominated by Director $ 10,000 Grant Date Fair Value of Big Lots, Inc. Common Shares Underlying Annual Grant of Restricted Stock Award1 $ 75,000 1 Equity awards are granted pursuant to the Big Lots 2005 Long-Term Incentive Plan.
